Title: To Benjamin Franklin from Thomas Digges, 4 December 1779
From: Digges, Thomas
To: Franklin, Benjamin


   
3d. Dr. 17th Novr 1779 Saty. 4th. Decr. 79
   Dr. Sir
Altho I wrote you by last nights post, I cannot omit so good an opportunity as that of a fu——e [fugitive?] Countryman making the best of His way to some friends at the Texel (and where He promises to put it into the post office) of writing to you. I observe in yours of the 17 Novr. recd a few days ago, your suspicions about miscarriage of letters: to satisfy both yourself & me of this circumstance, suppose you in future put at the top of any letter you may have occasion to write, the date of your last written letter, as well as the date of the one you last recd from me; which to explain I have done above. I could wish any other name than that of your own to direct to you, (suppose it Mr. B: Forbes) for such when under cover to Monr. G—— as heretofore, cannot be dangerous to me if discoverd, but directing in propria persona may— If you will take the trouble to direct Monr. G—— to forward all letters under the above direction to you, I will use it in my next & in future. I am told franking is not essential to or from Paris.
Your relations Letter of the 9th. Novr. came safe to hand by Mr L——d, and I shall pay due attention to what He requests as to the purchase & forwarding of the maps & the Books. I have lodgd a copy of the order with a Map seller to collect the whole: as it is a large order & the Maps by several authors they are not easily collected; and I fear some are not to be had, at least Dury tells me so. I have been confined with a Cold for some days past & as soon as I get out the order shall be forwarded together with the last requird Trios of Austogan, and also two Books of an acquaintance of yours a Methodist Docr. Williams who sent them me for forwardance, & as they contain specimens of His outre Doctrines of Faith He seems particularly anxious to get them to you.
The last bill on G——d which you mention, has been properly setled; It was owing to some neglect in Grands Clerk that it was not settled in due course.— I shall get the money due on the two Congress Bills from Tessier the first time I go in the City, I have already settled it according to Capt. Califfs order to me before we parted.
I do not apprehend the bill for 20 or 25£ which you mention has been paid twice by you. The original one was drawn by Brehon for aid to Himself and others rather unknown to me. It was sent abroad by Ridlys Clerk but the bill never having been directed it was not presented, & it was left with J. Johnson at Nantes till renewd— Johnson is so regular a man, that I think He woud have remitted the money had the Bill ever been paid; but it shall be enquird into & properly cleard up to you.
The accot. of the Books sent to Amm. was inclosd from me to you in a letter by private hand to Amsterdam, I think the amot was abot. 9£; If such accot never reachd you, it is a proof of miscarriage of some letters; but this I could never assertain, as I do not write from the motive to procure an Ansr. I am not at present in reach of my papers or I would send another copy of the Bill of Parcells for the Books.
As you mention Capt. C——ms arrival, you must eer this have seen or heard where He is, as He promisd faithfully to write & offer Himself to you. I have not heard as yet from Him which I wonder at, as He promisd to direct me where to forward the particulars of His accot in order that He might riemburse you. His friendship & desire to serve others inducd Him to exceed the limit of supply I desird a friend to give Him—That persons accot. in the lump is above fifty £s & He had twenty 27 or 28 Guins from me here indeed a little more when I include passage money Board &ca. &ca. for the five. Eight more besides the Bearer have gone the same route, & continue to press me, notwithstanding I use every means to inform them How near they are to an Exchange. These continued drains do not answer well with any present finances. I shall make out an Exact accot. against Cap C—— when my friend sends me His particulars, & riemburse myself on you for the Ballance over the fifty pounds already drawn for; He Has money in france & can repay you.
Mr. B——n got your letter very safe in a short time after I wrote you he was anxious to hear from you— He has lately wrote by an Italian Genn. whom I took the liberty to introduce to You.
I find by a late letter from Mr I——d that He will embark for Ama. about the 15h Int. I am not in the secret of His plan; I have a good opinion of his heart, & hope the visit may turn out for the good of His Country, but as I guess it is on the score of criminating Deane & his party, I am in much fear it may produce fresh feuds & annemosities in Congress; where I wish to see the utmost unanimity & concord, for we are not yet out of the bush. The quarrel already has done more mischief to the Cause of America, than the whole British army could effect in the last two Campaigns. I lost much of the confidence both of Him and Mr L. during a visit in may, since which, altho I livd in terms of friendship & intimacy with them before, I have only recd one cool letter from L, and a very few from I—— on the subject only of forwarding Him books newspapers & other trifles— They neither of them likd the freedom with which I gave my sentiments about the quarrel when they attempted to explain it all to me & which I would not hear. I calld on T——le since I recd yr. letter but did not see Him, I shall communicate what He replys in ansr. to you. I think his political sentiments upright & just towards His Country or I would not communicate with Him as I do, & He has ever spokn feelingly respectfully of you.
Mr. H—— has been informd of what you say as to writing Him soon, & He joins with me in opinion that the Cartel will not be allowd to sail without specification of numbers. The names of the prisoners are making out, & every other appearance of their being orderd to embark as soon as such specification comes. I wish most earnestly they were gone, as I am informd they will sweep both Prisons.
There has been another vessel since Sr. Geo Collier from N York, She saild about the 8 Nov. but nothing is let out from Ministry, nor a word in this nights Gazette as to the State of things in that quarter, altho it is pretty generally got forth that things are as bad as possible they can be allowing that DEstaign is blown off, which now every body seems to agree to, & that after leaving a 50 & 2 frigates to aid Lincoln in Savannah He is gone to Porto Rico. This last vessel seems to have been hastily dispatchd with some important papers taken in a Spanish packet from or to the Havanah, which is said to discover all the intentions of Spain towards America & their intended opperations.
I see by the Amn Papers Jay is appointed to Madrid & Mr Carmichael His Secy. I should be much obligd to you to give them my direction when they arrive at Paris (particularly the latter for I do not know Jay) they are going to a Country that I know well & where by writing to them I may be servicable. It appears by the papers that all the out Posts from N York are drawn in, save the point of Long Island & the narrows; the Post of Paulus hook seems to have been forcd as Stoney point fort was, and Major Lee of Virga has got great Credit in the affair. There has been a revolt of the People on Long Island which causes much trouble to the New York Garrison. A fleet of 12 Ships is arrived half Laden from Canada. The disturbances on the upper waters of that Country occasiond by parties of Americans & Canadians & Indians in the Service or Interest of America prevented the produce going as usual to Quebec. Gen Haldimand made a requisition of 2000 men to guard that province during the winter & they saild in 20 transports. After being out 3 weeks five of these vessels put back in a shatterd situation, two were taken loaded with provision & soldiers & carryd into Philaa. & the rest are unaccounted for, & are feard to have sufferd in a storm. It does not seem absolutely certain that Rhode Island is evacuated altho it is beleivd by every one. I am yr. very Ob Servt
Wm. Forbes
 Addressed: Monsieur Monsieur B. F— / Passy—
Notation: Digges Nov. 17. 79
